       Case 3:18-cr-04462-JLS Document 68 Filed 12/11/20 PageID.168 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No.: 18CR4462-JLS
12                                    Plaintiff,
                                                   ORDER CONTINUING SENTENCING
13   v.                                            HEARING

14   JAVIER LOPEZ GONZALEZ,
15                                  Defendant.
16
17          On the Court’s own motion, IT IS HEREBY ORDERED that the Sentencing
18   Hearing is this matter is continued from December 18, 2020 to January 22, 2021 at 9:00
19   a.m.
20          IT IS SO ORDERED.
21   Dated: December 11, 2020
22
23
24
25
26
27
28


                                                                                 18CR4462-JLS
